    Case 1:20-cv-10701-DPW Document 122-6 Filed 09/24/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


                                           )
MICHAEL MCCARTHY, et al.,                  )
                                           )
                         Plaintiffs,       ) CIVIL ACTION NO.
        -against-                          ) 1:20-cv-10701-DPW
CHARLES D. BAKER, et a.,                   )
                                           )
                         Defendants.       )
                                           )
                                           )
                                           )




                     DECLARATION OF ADAM KRAUT
 I, Adam Kraut, declare as follows:
    1. I have personal knowledge of the facts stated herein, and if called as a
       witness, I could competently testify to these facts. This declaration is
       executed in support of plaintiffs’ motion for Summary Judgment.
    2. I am the Director of Legal Strategy of the Firearms Policy Coalition, Inc,
       (“FPC”). Acting in this role within the organization, I am generally familiar
       with FPC’s membership and generally made aware of member, supporter,
       and public comments and inquiries, especially those related to constitutional
       rights and legal issues.
    3. FPC’s mission is to defend and promote the People’s rights—especially the
       fundamental, individual Second Amendment right to keep and bear arms—
       and to advance individual liberty and restore freedom.
Case 1:20-cv-10701-DPW Document 122-6 Filed 09/24/20 Page 2 of 4




4. FPC’s purposes are: (A) To protect and defend the Constitution of the
   United States and the People’s rights, privileges and immunities deeply
   rooted in this Nation’s history and tradition, especially the inalienable,
   fundamental, and individual right to keep and bear arms; (B) To protect,
   defend, and advance the means and methods by which the People of the
   United States may exercise those rights, including, but not limited to, the
   acquisition, collection, transportation, exhibition, carry, care, use, and
   disposition of arms for all lawful purposes, including, but not limited to,
   self-defense, hunting, and service in the appropriate militia for the common
   defense of the Republic and the individual liberty of its citizens; (C) To
   foster and promote the shooting sports and all lawful uses of arms; and, (D)
   To foster and promote awareness of, and public engagement in, all of the
   above.
5. FPC serves its members and the public through legislative advocacy,
   grassroots advocacy, litigation and legal efforts, research, education,
   outreach, and other programs.
6. FPC has members and supporters, who have all the indicia of membership,
   in the Commonwealth of Massachusetts.
7. FPC has responded to inquiries from members and supporters, including
   those which are residents of Massachusetts, regarding the closure of gun
   retailers and ranges. I am aware that many of our members and supporters
   are concerned about the ability to acquire guns and ammunition. Most if not
   all of our members and supporters wish to exercise their fundamental
   constitutional rights and have firearms and ammunition for lawful purposes,
Case 1:20-cv-10701-DPW Document 122-6 Filed 09/24/20 Page 3 of 4




   including self-defense, proficiency training, hunting, and sport. Members
   and supporters have expressed concerns that, if a predicted second wave of
   COVID-19 comes to fruition, gun retailers and ranges will again be ordered
   to closed, cutting off those members and supporters from their right and
   ability to acquire guns and ammunition as well as the ability to maintain
   proficiency.
8. FPC has had to divert time and resources, including financial resources to
   advance the causes set forth in this lawsuit, and to devote staff time and
   attention to the matters that are being challenged in the lawsuit. Failure to
   obtain the relief requested in the lawsuit would result in severe frustration of
   the purpose and mission of our organization.
9. FPC is also participating in this lawsuit on its own behalf to rectify the
   losses, damages, and other injuries caused to it by the COVID-19 emergency
   orders mandating the closure of firearm and ammunition retailers. As a
   result of these orders, and the Defendants’ implementation of these orders,
   FPC has spent and continues to spend a significant amount of time
   responding to requests from the public, and it also continues to spend both
   time and money making pertinent information available. All of these
   expenditures of time and money caused by Defendants’ orders and
   enforcement thereof come at the expense of other priorities that FPC would
   otherwise pursue.
10. FPC’s law-abiding adult members and supporters who are, like me, typical
   citizens without any special government exemptions to the laws or special
   access to firearms, ammunition, and government ranges, have been injured
   Case 1:20-cv-10701-DPW Document 122-6 Filed 09/24/20 Page 4 of 4




      in the same manner described in the lawsuit and motion, including as
      asserted by the Individual Plaintiffs. This lawsuit is brought to vindicate our
      Massachusetts members’ and supporters’ rights, including the right to
      lawfully purchase, own, use, and maintain proficiency with common arms,
      such as and including rifles, shotguns, and handguns, and also brought in a
      representative capacity to advance the rights of similarly-situated
      Massachusetts residents and visitors who have been denied their rights, such
      as and including buying rifles, shotguns, and ammunition, or practicing at a
      range.
   11. Accordingly, and for the reasons set forth in the motion and supporting
      memorandum, we are respectfully requesting that the Court grant Summary
      Judgment.


I declare under penalty of perjury that the foregoing is true and correct. Executed
on September 23, 2020.

                                              ___________________
                                                 Adam Kraut
